PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/139,305
Filing Date: 24 Sep 2018
Appellant(s): SERCEL



__________________
ELBOTH, Thomas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/22/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding appellants arguments to claims 1, 18 and 21, appellants argues the applied references do not render obvious the hexa-source as claimed, examiner respectfully disagrees. Walker discloses sources 6 that typically comprise two or three subarrays that each comprise six to ten airguns. (See Col.1, lines 19-21) Walker further discloses a method of marine seismic surveying, comprising towing a first seismic array for deep three dimensional seismic surveying, towing a second seismic array for shallow three dimensional seismic surveying, and performing the deep surveying and the shallow surveying concurrently. (See Col.2, lines 43-47) One of ordinary skill in the art would be able to select six sources on different subarrays since there is no explicit advantageous or critical component to the invention to use a hexa-source and Walkers invention is capable of making the aforementioned hexa-source as claimed. Examiner has not found any clear evidence in any of appellants discloser that states explicit advantageous or critical component to the invention to use a hexa-source as claimed. Appellant fails to describe why specifically using a hexa-source (6 sources) would give different results from other different source configurations, for example a 4 or 8 or 10 source array. Furthermore Godoy, in the same field of endeavor teaches selecting sources from subarrays in any kind of configuration. (See Paragraphs 20-21, 32-33, 43) Thus the method of selecting sources from subarrays to create specific configurations seems to be a well-known method in the art and therefore one of ordinary skill in the art would be able to create a hexa-source as claimed. 

Further regarding appellants arguments to claims 1, 18 and 21, appellants argues the applied references do not render obvious the claimed calculating of the distance d between sub-arrays of a same source array so that bins associated with the first and second seismic datasets to be interleaved, examiner respectfully disagrees. Walker teaches a four-streamer arrangement cooperating with three sources having a streamer separation of 150 m and a group interval of 12.5 m gives a bin size of 6.25 m "in line" with the travel of the survey vessel and 25 m cross-line (transverse). Since the streamers are cooperating with three sources the sources are cooperating with the hydrophones which all are linked to subarrays the distance is calculated and imposed. Fleure, in the same field of endeavor teaches first bins and second bins associated with the first and second seismic datasets respectively are interleaved. (See Col.6, lines 51-60, Fig.9) Fleure discloses a first and second survey pattern (first and second seismic datasets and associated bins) which are the areas being seismic surveyed and having datasets collected and these patterns are interleaved. Fleure also discloses source distances. (See Col.5, line 44-Col.6, line 17)

Regarding appellants arguments to claim 5, appellant argues the applied references do not render obvious the features recited in claim 5, examiner respectfully disagrees. Walker teaches a four-streamer arrangement cooperating with three sources having a streamer separation of 150 m and a group interval of 12.5 m gives a bin size of 6.25 m "in line" with the travel of the survey vessel and 25 m cross-line. (See Col.1, lines 59-63) Thus, walker teaches calculating a distance between two adjacent sub-arrays (streamer separation of 150 m) that belong to different source arrays (group interval of 12.5 m) based on a streamer separation distance.

Regarding appellants arguments to claim 9, appellant substantially repeats arguments already addressed above in examiners response. Please refer to paragraphs 1-2 detailed above of examiners response. 

Regarding appellants arguments to claim 15, appellant argues that Walker fails to teach the firing sequence in claim 15, examiner respectfully disagrees. Walker discloses that each source comprises an array of sub-elements and these sub-elements are fired at least six times, these sub-elements would be able to be an obvious hexa-source because each sub-elements array comprises six to ten air guns and therefore it would have been obvious to one having ordinary skill in the art to select one source element (air guns) from six of the array of sub-elements to create and hexa-source. Furthermore walker teaches “The control system for the sources may also require the ability to fire different sources or different elements (airguns and/or sparkers) at different times and/or with different peak powers” (See Col.5, lines 19-22) The hexa-source is made up of six sub-element sources and would have to be fired six times before the multi-source because of these six sub-element sources that are used to create the hexa-source, henceforth it is inherent that the hexa-source must be fired six times before the multisource based on the six sub-elements that comprise the hexa-source

Regarding appellants arguments to claim 17, appellant argues the applied references do not render obvious the features recited in claim 17, examiner respectfully disagrees. Coste teaches firing two or more of the arrays in a flip/flop pattern (skipping shot point). (See Paragraphs 18, 28) Thus Coste teaches skipping any shot point (flip/flop pattern) of the high frequency sub-array (hexa-source) when a firing time of the high frequency sub-array (hexa-source) at the shot point is less than 500ms before or after a firing time of the low frequency sub-array (multi-source). 

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/A.A./Patent Examiner, Art Unit 3645                                                                                                                                                                                                        
Conferees:
/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                 
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645                                                                                                                                                                                                        
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.